UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1038



FRED W. ALLNUTT, SR.,

                                             Plaintiff - Appellant,

          versus


GORDON ROBERT HANDLER, Group Manager, Internal
Revenue Service; UNITED STATES DEPARTMENT OF
JUSTICE; UNITED STATES TRUSTEE, Region Four;
INTERNAL REVENUE SERVICE,

                                            Defendants - Appellees,

          and


ALBERT D. ADAMS, JR., Disclosure Officer, In-
ternal Revenue Service; MARC ARONIN, Revenue
Officer, Internal Revenue Service; PHIL BRAND,
District Director; RICHARD L. CHAUNCEY, Reve-
nue Agent,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-98-901-Y, CA-98-1722-Y)


Submitted:   April 27, 2001                  Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.
Affirmed by unpublished per curiam opinion.


Fred W. Allnutt, Sr., Appellant Pro Se. Anthony Thomas Sheehan,
Melissa Anemojanis Holton, Jonathan Samuel Cohen, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Tamera Lynn Fine, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Fred W. Allnutt, Sr., appeals from the district court’s order

denying relief on his actions filed pursuant to the Freedom of

Information Act (FOIA), 5 U.S.C.A. § 552 (West 1996 & Supp. 2000).

We have reviewed the record and the district court’s opinions

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.    Allnutt v. Handler, Nos. CA-98-901-Y; CA-98-1722-Y

(D. Md. May 24, 2000 and Oct. 24, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED



                                 2